DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9  of U.S. Patent No. 11,079,082. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below:
The preamble of each of the instant claims 10-16 recites “the junction device” while the corresponding claims in the patent recite “a coupler”; an obvious variation. 
Some of the claims include these variations in the body of the claim.

Instant claim 10 recites  A junction device for coupling with at least one adjacent housing section of a light fixture housing to form a light fixture housing assembly, the junction device comprising at least one first boundary, the at least one first boundary including at least one male portion, or at least one female portion, 
Claim 1 of the Patent recites:  A coupler for coupling together adjacent housing sections of a light fixture housing assembly, comprising at least one first boundary including at least one male portion or part thereof, and at least one second boundary including at least one female portion or part thereof, the male and female portions being interoperable when the coupler is used in groups of at least two, to enable the female portion of a first of the couplers and secured in a first of the adjacent housing sections to receive the male portion of a second of the couplers secured in a second of the adjacent housing sections, wherein each of the male and female portions are configured to receive a locking latch to latch the female and male portions together, thereby to form the assembled light fixture housing.
There is some rewording but the structures are the same. 
Instant claim 11 recites: further comprising a junction body, having a first closed section and a second open section, with a cover removably attachable to the second open end section.  
Claim 11 has no counterpart in the patent.
Instant claim 12 recites, wherein the female portion includes a channel portion defining a pathway to receive the male portion.  
Claim 2 of the Patent recites: 2.  wherein the at least one female portion includes a channel portion defining a pathway to receive the at least one male portion.
“At least one female” in the patent includes “the female “ in the instant claim 12 which is one.
Instant claim 13 recites, further comprising a central passage to receive a fastener for securing the junction device to a centrally disposed web in a corresponding housing section forming a mounting region for the junction device thereon.  
Claim 4 of the Patent recites: 4.  further comprising a central passage to receive a fastener for securing the coupler to a centrally disposed web in the corresponding housing section forming a mounting region for the coupler thereon.
“coupler” of the patent is the same as “junction device” of instant claim 13.

Instant claim 14 recites, wherein the channel portion is configured to cooperate with the centrally disposed web, so that the centrally disposed web borders the pathway.  
Claim 5 of the Patent recites:   wherein the channel portion is configured to cooperate with the centrally disposed web, so that the web borders the pathway.
“centrally disposed” in the instant claim is recited twice; an obvious variation.

Instant claim 15 recites, wherein the male portion includes at least one latch passage therein to receive the locking latch.  
Claim 6 of the Patent recites: wherein the at least one male portion includes at least one latch passage therein to receive the locking latch.
The “at least one male portion” of claim 6 includes “the” (one)”male portion” of claim 15.
Instant claim 16 recites, wherein the locking latch is adjustably mounted on the female portion and moveable relative to and engageable with a surface adjacent the latch passage.  
Claim 7 of the Patent recites: wherein the locking latch is adjustably mounted on the at least one female portion and moveable relative to and engageable with a surface adjacent the latch passage.
The “at least one female portion” of the patent includes the one female portion of instant claim 16’; an obvious variation.
Instant claim 17 recites, comprising at least two light fixture housing sections configured to form an end-to-end engagement, and at least one instance of the junction device as defined in claim 10.  
Claim 8 of the Patent recites: comprising at least two housing sections configured to form an end-to-end engagement, and at least two instances of the coupler as defined in claim 1.
“at least one instance” can be “two instances”; an obvious variation.

Instant claim 18 recites, comprising one or more light fixture housing sections and at least one instance of the junction device as defined in claim 10.  
Claim 8 of the Patent recites: comprising at least two housing sections configured to form an end-to-end engagement, and at least two instances of the coupler as defined in claim 1.
	“one or more” is an obvious variation of “at least two”.

Instant claim 19 recites A method of assembling a light fixture housing assembly, comprising: a. providing one or more light fixture housing sections, each with an end region configured to form one or more coupling interfaces with one or more junction devices as defined in claim 10; b. securing each of the light fixture housing sections with at least one of the junction devices, by engaging an exposed male portion on one or more of the light fixture housing sections and the junction device, with a receptive female portion, or part thereof, on a corresponding one or more of the housing sections and the junction device; and c. deploying a locking latch associated with the male portion, or the female portion in each corresponding junction interface, to secure together the male portion and the female portion.
Claim 9 of the Patent recites: A method of assembling a light fixture housing assembly, comprising: providing at least a pair of light fixture housing sections with complementary end regions to form a coupling interface therebetween, and a pair of couplers as defined in claim 1; securing each of the couplers in a corresponding housing section, so as to present a corresponding exposed male portion, or part thereof, on a first of the housing sections and a receptive female portion, or part thereof, on a second of the housing sections; engaging the male and female portions; and deploying the locking latch to secure the male and female portions together.

------------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-19 are allowable pending applicant’s providing a timely approved terminal disclaimer, as outline above. 
The following is an examiner’s statement of reasons for allowance.
	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “wherein each of the male portion or the female portion is interoperable, respectively, with at least one female portion, or at least one male portion, on a corresponding at least one adjacent housing section……. wherein each of the male portion and the female portion is configured to receive a locking latch, to latch together the female portion and the male portion ” including the remaining limitations.
	Claims 12-19 are allowable, at least, because of their dependencies on claim 10.

Examiner Note: Regarding Claim 10, Weedon (US Patent No. 6,702,453) discloses, at least in figures 3 and 4, a junction device for coupling with at least one adjacent housing section of a light fixture housing (element 64 points to two adjacent light fixture housings) to form a light fixture housing assembly (shown in figure 3), the , to enable the female (128) portion of the junction device (120) or the at least one adjacent housing section (64 point to) to receive, respectively, the male portion (136) of the at least one adjacent housing section or the junction device (120),  thereby to form the light fixture housing assembly.  
Weedon fails to disclose: wherein each of the male portion (136) or the female portion (128) is interoperable, respectively, with at least one female portion, or at least one male portion, on a corresponding at least one adjacent housing section…. wherein each of the male portion and the female portion is configured to receive a locking latch, to latch together the female portion and the male portion.
There are no respective male and female portions corresponding to the housing sections in Weedon. 
Furthermore, although, the arrangement of Weedon could be considered a locking structure (threaded joint) (as previously claimed by applicant in an associated application), it cannot reasonably be called a locking latch, which is more specific.
The configuration of Weedon is so simple and so different from the rest of the Prior Art, that no comparable Prior Art reference was found that would be obvious to modify the Weedon structure with.
	


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879